EXHIBIT 99.1 Contact: Investor Contact:Tom Fitzsimmons, tom.fitzsimmons@avid.com, 978-640-3346 Media Contact:Amy Peterson, amy.peterson@avid.com, 978-640-3448 Avid Announces Second Quarter 2010 Results Reports Revenue Growth of 8% Year-on-Year BURLINGTON, Mass., July 22, 2010 — Avid® (NASDAQ: AVID) today reported revenues of $162.2 million for the three-month period ended June 30, 2010, compared to $150.5 million for the same period in 2009. The GAAP net loss for the quarter was $12.9 million, or $0.34 per share, compared to a GAAP net loss of $15.9 million, or $0.43 per share, in the second quarter of 2009. The GAAP net loss for the second quarter of 2010 included amortization of intangibles, stock-based compensation, restructuring and other charges, acquisition-related costs and related tax adjustments collectively totaling $10.9 million. Excluding these items, the non-GAAP net loss was $2.0 million for the second quarter, or $0.05 per share.The GAAP net loss for the second quarter of 2009 included $10.4 million of amortization of intangibles, stock-based compensation, restructuring charges and related tax adjustments. Excluding these items, the non-GAAP net loss per share for the second quarter of 2009 was $0.15 per share.A reconciliation of GAAP to non-GAAP results is included in the tables attached to this release. “We’re encouraged with the year-over-year revenue growth and are optimistic about the second half as we continue to track towards profitability,” said Gary Greenfield, Chairman and CEO at Avid.“The success of our broadcast and live sound segments this quarter is a good indication of how our ongoing engagement with audio and video customers continues to result in solutions that both anticipate their technology needs and solve business problems.” Revenues for the six-month period ended June 30, 2010 were $318.1 million, compared to revenues of $302.2 million for the same period in 2009. GAAP net loss for the first six months of 2010 was $26.4 million, or $0.70 per share, compared to GAAP net loss of $33.2 million, or $0.89 per share, for the same period in 2009. GAAP net loss for the six-month period ended June 30, 2010 included $19.8 million of amortization, stock-based compensation, restructuring and other charges, acquisition-related costs and related tax adjustments. Excluding these items, the non-GAAP net loss was $6.6 million for the first half of 2010 or $0.17 per share.GAAP net loss for the six-month period ended June 30, 2009 was $33.2 million and included $22.1 million of amortization, stock-based compensation, restructuring charges and related tax adjustments. Excluding these items, the non-GAAP net loss per share was $0.30 for the first half of 2009. Use of Non-GAAP Financial Measures This press release contains “non-GAAP financial measures” under the rules of the U.S. Securities and Exchange Commission.Non-GAAP financial measures are not based on a comprehensive set of accounting rules or principles. This non-GAAPinformation supplements, and is not intended to represent a measure of performance in accordance with, disclosures required by generally accepted accounting principles, or GAAP. Non-GAAP financial measures should be considered in addition to, not as a substitute for or superior to, financial measures determined in accordance with GAAP.The reconciliation of the GAAP to non-GAAP financial measures that we provide is in the tables attached to this press release. We consider both GAAP and non-GAAP financial results in managing our business.Non-GAAP financial measures are used internally, for example, in establishing annual operating budgets, in assessing operating performance and for measuring performance under incentive compensation plans. Non-GAAP financial measures are also used in operating and financial decision-making because we believe these measures reflect our ongoing business and allow meaningful period-to-period comparisons. We believe it is useful for investors and others to also review both GAAP and non-GAAP measures in order to understand and evaluate our current operating performance and future prospects in the same manner as management and to compare in a consistent manner the company’s current financial results with past financial performance. The primary limitations associated with our use of non-GAAP financial measures are that they may not include all items of income and expense that affect our operations and that the non-GAAP financial measures we use may not be directly comparable to those reported by other companies. For example, the terms used in this press release, non-GAAP operating net loss and non-GAAP operating loss, do not have standardized meanings.Other companies may use the same or similarly named measures, but exclude different items, which may not provide investors with a comparable view of our performance in relation to other companies.We seek to compensate for this limitation by providing a detailed reconciliation of the non-GAAP financial measures to the most directly comparable GAAP measures in the tables attached to this press release. Conference Call A conference call to discuss Avid’s second quarter 2010 financial results will be held today, July 22, 2010 at 4:30 p.m. EDT. The call will be open to the public and can be accessed by dialing 719.457.2617 and referencing confirmation code 4569475. The call and subsequent replay will also be available on Avid’s website. To listen via this alternative, go to the Investors tab at www.avid.com for complete details prior to the start of the conference call. Use of Forward-Looking Statements The above release is subject to the completion and filing of our Quarterly Report on Form 10-Q. This release includes forward-looking statements, as defined by the Private Securities Litigation Reform Act of 1995. This release also makes forward-looking statements about Avid’s performance. There are a number of factors that could cause actual events or results to differ materially from those indicated by such forward-looking statements, such as Avid’s ability to execute on its corporate strategy and meet customer needs, general economic conditions, competitive factors, pricing pressures, delays in product shipments and other important events and factors disclosed previously and from time to time in Avid’s filings with the U.S. Securities and Exchange Commission. In addition, the forward-looking statements contained herein represent Avid’s estimates only as of today and should not be relied upon as representing the company’s estimates as of any subsequent date. While Avid may elect to update these forward-looking statements at some point in the future, Avid specifically disclaims any obligation to do so, even if the estimates change. About Avid Avid creates the digital audio and video technology used to make the most listened to, most watched and most loved media in the world – from the most prestigious and award-winning feature films, music recordings, television shows, live concert tours and news broadcasts, to music and movies made at home. Some of Avid’s most influential and pioneering solutions include Media Composer®, Pro Tools®, Avid Unity™, Interplay®, Oxygen 8, Sibelius® and Pinnacle Studio™. For more information about Avid solutions and services, visit www.avid.com, del.icio.us, Flickr, Twitter and YouTube; connect with Avid on Facebook; or subscribe to Avid Industry Buzz. © 2010 Avid Technology, Inc. All rights reserved. Avid, the Avid Logo, Avid Unity, Interplay, Media Composer, Pinnacle Studio, Pro Tools and Sibelius are trademarks or registered trademarks of Avid Technology, Inc. or its subsidiaries in the United States and/or other countries. The Interplay name is used with the permission of Interplay Entertainment Corp., which bears no responsibility for Avid products. All other trademarks are the property of their respective owners. AVID TECHNOLOGY, INC. Condensed Consolidated Statements of Operations (unaudited - in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net revenues: Products Services Total net revenues Cost of revenues: Products Services Amortization of intangible assets Restructuring costs - - - Total cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Amortization of intangible assets Restructuring and other costs, net Total operating expenses Operating loss Interest and other income (expense), net 58 Loss before income taxes (Benefit from) provision for income taxes, net Net loss Net loss per common share - basic and diluted Weighted-average common shares outstanding - basic and diluted AVID TECHNOLOGY, INC. (unaudited - in thousands, except per share data) Change in Financial Presentation Beginning January 1, 2010, we are reporting based on a single reporting segment.Comparative results for the 2009 period have been updated to reflect this new business structure. Reconciliations of GAAP financial measures to Non-GAAP financial measures: Three Months Ended June 30, 2010 Gross Operating Operating Tax Net Profit Expenses Loss Provision Loss GAAP Amortization of intangible assets Restructuring and other costs, net (a) Acquisition-related costs (b) 83 83 Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net loss per share - diluted (a) Includes costs of $3.8 million related to exiting our former Tewksbury, Massachusetts headquarters lease (b) Represents M&A costs included in general and administrative expenses Three Months Ended June 30, 2009 Gross Operating Operating Tax Net Profit Expenses Loss Benefit Loss GAAP Amortization of intangible assets Restructuring and other costs, net Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net loss per share - diluted AVID TECHNOLOGY, INC. (unaudited - in thousands, except per share data) Reconciliations of GAAP financial measures to Non-GAAP financial measures: Six Months Ended June 30, 2010 Gross Operating Operating Tax Net Profit Expenses Loss Provision Loss GAAP Amortization of intangible assets Restructuring and other costs, net (a) Acquisition-related costs (b) Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net loss per share - diluted (a) Includes costs of $3.8 million related to exiting our former Tewksbury, Massachusetts headquarters lease (b) Represents M&A costs included in general and administrative expenses Six Months Ended June 30, 2009 Gross Operating Operating Tax Net Profit Expenses Loss Benefit Loss GAAP Amortization of intangible assets Restructuring and other costs, net Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net loss per share - diluted Revenue Summary: Three Months Ended Six Months Ended June 30, June 30, Video revenues Audio revenues Total net revenues AVID TECHNOLOGY, INC. Condensed Consolidated Balance Sheets (unaudited - in thousands) June 30, December 31, ASSETS: Current assets: Cash, cash equivalents and marketable securities Accounts receivable, net of allowances of $13,876 and $16,347 at June 30, 2010 and December 31, 2009, respectively Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable Accrued expenses and other current liabilities Deferred revenues Total current liabilities Long-term liabilities Total liabilities Stockholders' equity: Common stock Additional paid-in capital Accumulated deficit Treasury stock at cost, net of reissuances Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity
